DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Response to Arguments
Applicant's arguments filed  5/31/2022, see Remarks pg. 10, regarding the status of the claims is hereby acknowledged.
Applicant's arguments filed  5/31/2022, see Remarks pg. 10, acknowledging claims 16-20 are interpreted under 35 U.S.C. 112(f) are hereby acknowledged.  
Applicant's arguments filed  5/31/2022, see Remarks pg. 10-11, regarding the rejection of claims 1, 5, 8, 11-12, 14, 16-17, and 21-28 under 35 U.S.C. 103 have been fully considered. The examiner notes that the applicant’s arguments regarding the teachings of the prior art are directed to newly amended claim limitations not previously presented. As such, the examiner will provide a new grounds of rejection with newly found prior art reference(s) in order to consider and address the substantive amendments to the claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
With respect to the means as recited in claims 16-20, the means are interpreted to correspond to the processor and acts as disclosed in paragraphs 0087-0094. For example the “means for causing a user interface…means for receiving input…means for detecting…means for inserting..means for creating…” are disclosed as the processor performing the routines of para 0088-0094 “The routine 500 begins at operation 502, where the system 100 can cause a display of a UI 130 having a video display area 130, a text entry field 150, and a comment section 160. One example of such a UI 130 is shown in FIGURE 1A-4D and described above. The UI 130 can be displayed on a client device such as a tablet, mobile phone, desktop computer, etc…. operation 508, the routine 500 proceeds to operation 510, where the system 100 detects the selection of a UI control 131 for creating a new comment 170 that includes a typed hyperlink 171 in the comment section 160 of the UI 130. At operation 512, the system 100 creates a new comment 170 and displays the new comment 170 in the comment section 160 of the UI 130 in response to detecting the selection of the UI control 131. As discussed above, the new comment 170 includes the typed link 171 and, potentially, other content from the text entry field 160 such as user-provided text….”


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8, 11-12, 14, 16-17, 21-23, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lanza; Michael et al.  US 20070245243 A1 (hereinafter Lanza) and in further view of Sandquist; Jeff D et al. US 20090187825 A1 (hereinafter Sandquist) and in further view of McClements, IV; James Burns US 20120151347 A1 (hereafter McClements) and in further view of CHUA, et al., "Facilitating complex referencing of visual materials in asynchronous discussion interface", In Proceedings of the ACM on Human-Computer Interaction, Volume 1, Issue 2, Article 34, November, 2017,19 Pages (hereafter Chua) and in further view of Boiman et al., PG Pub 2012/0039539 (hereafter Boiman).
Regarding claim 1, “a method for execution to be performed by a data processing system, the method comprising: causing a user interface (UI) to be displayed, the UI comprising a video display area, a text entry field, and a comment section wherein the video display area is configured to display a first rendering of the video” is taught by Lanza (Fig. 2 and para 21-26, 46-50 elements 210, 240, 250 are a UI comprising a video display area for rendering video, a text entry field, and a comment section); Regarding “receiving a selection of a portion of video content displayed in the video display area; detecting selection of a first UI control associated with the selected portion of the video content; responsive to the selection of the first UI control, inserting a link to the selected portion of the video content in the text entry field, the link having an associated type identifying a type of the selected portion of the video content, wherein the link is configured to cause a second rendering showing the selected portion of the video content” Lanza teaches (para -53-65 – user may select a portion of video content and based on the portion of the video content selected, a link is generated in element 805 which identifies a type of the selection portion of video is interpreted as making available a plurality of selections; para 79 – comments are identified type of comment). 
Regarding “detecting selection of the link within the text entry field; responsive to selection of the link, causing a playback of the second rendering of the selected portion of the video content starting from a time that is associated with the selected portion of the video content, wherein the playback of the second rendering is positioned at least partially within the text entry field of the UI; detecting selection of a second UI control; and responsive to the selection of the second UI control, creating a new comment positioned within the comment section of the UI, the new comment comprising the link to the selected portion of the video content;,” Lanza teaches (para 25 to add a comment to a media presentation, a user can click on a control causing a comment window to open where the user can then enter text, graphics, and web links. The user can also edit the point in time and duration of the comment to more accurately reflect when they want their comment to appear and for how long.) but Lanza does not disclose creating a new comment after a link has been generated as claimed nor the second rendering positioned partially within the text entry field as claimed but Lanza teaches in paragraph [0050] – “…The video scroll bar would then have five indicators at various locations. The user can then go to a specific portion of the video by either selecting (e.g., clicking) the desired comment, clicking on a specific indicator on the video scroll bar, or clicking on a square or other visual indicator in a matrix overlaying the video, as will be discussed in detail below. Combinations of these and other buttons may also be suitable for the present invention.” Therefore, Lanza teaches enabling viewers to jump to specific portions indicated in the comment section but not in a second rendering as claimed. 
 In an analogous art, Sandquist teaches the deficiency of Lanza (para 64-69 wherein the user is able to add a comment to the link generated). See also Sandquist para 37-39 teaching a second rendering but not wherein second rendering positioned partially within the text entry field as claimed. Therefore, Sandquist teaches enabling viewers to jump to specific portions indicated in the comment section to view a second rendering associated a specific timeframe/segment of the main video but not wherein the second rendering is presented simultaneously in the comment section while the main video is being presented as claimed.
Elements regarding the deficiency of Lanza and Sandquist with respect to a second rendering is positioned within the comment section of the UI as claimed is further evidenced in the teachings of McClements wherein Fig. 3 teaches a user interface (UI) enabling a user to insert comments related to a video window 360 and displaying a plurality of comments in a comments section 365 simultaneously with video window 360 (McClements para 54-59). More importantly, McClements teaches comments section 715 comprise video or internal, video thumbnails, and external links and associations with media (Fig. 7 and para 78-79). As evidenced in Fig. 7 and para 78-79, comments are associated with text and/or video, internal/external links, associations with media and specifically teaches the comment section displays a second rendering of the video associated with the main video 725. McClements also teaches a motivation for various comment types and combinations may be clearly marked with symbols, colors or other methods to alert users to their capabilities and limitations (para 52-53 a comment type window 320 appears in response to the selection of the insert icon 315 to allow the user to comment via text, audio, video, animation, or hyperlink or other methods, insert a pause, and adjust the insertion point.).
A person of ordinary skill in the art would have reasonably inferred that McClements’ comments are associated with text and/or video, internal/external links, associations with the main media being presented in element 725 and may be presented simultaneously with main media 725 because, in an analogous art, Chua recognizes a known problem of a limited visual space in an asynchronous discussion interface to allow interlocutors to point to a specific object in the visual material or visualize the referent while still keeping the discussion in context by displaying the main activity/material while specifying or browsing the referents in the interface simultaneously (34:6 to 34:7 General Interface Features and Providing Visual Space to Support Contextual Actions). Chua teaches a second rendering will be displayed in the comment section is associated to the “main activity/material” comprising video-based material such as a time frame or a video segment specified with the scrubber UI in Fig. 1c (pg. 34:7 for video based materials users can specify a time frame or a video segment with the scrubber UI). See also Chua Fig. 1C and pg. 34:6 to 34:7 Providing Visual Space to Support Contextual Actions); See also Chua teaches providing a quick glimpse at the referents and choose which to focus on comprising a video thumbnail view (pg. 34:7 to 34:8 Accessing and Providing Awareness of the Referents disclosing hoovering or clicking a thumbnail enables a quick preview of the activity window comprising a second video with an in-video timestamp). Wherein Chua alone appears to teach the entire limitation of “detecting selection of the link within the text entry field; responsive to selection of the link, causing a playback of the second rendering of the selected portion of the video content starting from a time that is associated with the selected portion of the video content, wherein the playback of the second rendering is positioned at least partially within the text entry field of the UI; detecting selection of a second UI control; and responsive to the selection of the second UI control, creating a new comment positioned within the comment section of the UI, the new comment comprising the link to the selected portion of the video content” Chua, in combination with Lanza, Sandquist, and McClements also renders obvious said entire limitation.
The motivation to modify McClements in further view of the teachings of Chau relating to the hovering function over a comment is further evidenced by Boiman (para [0117] Intelligent preview and thumbnails may include a very short (e.g., 5-10 seconds long) summary of the most representative portions of the video. This condensed summary enables the user to get a quick impression of the content in the video. It could comprise frames (storyboard), short clips or a combination of both. Such short representation can be even used as an intelligent thumbnail that plays the video preview when the user selects it (e.g., mouse hovers over thumbnail).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lanza’s invention for inserting a link to selected portions of video content for capturing inserted commentary and enabling users to jump/go to a second rendering of a specific portion of the video by either selecting the desired comment or visual indicator by further incorporating known elements of Sandquist’s invention for enabling a user to generate a link associated with a particular portion of a video content and then allowing the user to insert commentary for the referenced video in order to allow other viewers to reference the commentator’s comments to display the portion of the video associated with the commentary so that the recipients do not have to watch the entire video and efficiently find the commentary. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lanza and Sandquist inventions for linking portions of video content to inserted with commentary and enable the presentation of frames/segments related to the annotated content by further incorporating known elements of McClements invention for displaying commentary with associated video simultaneously with a main video section to provide for quick access in a commentary/annotation section within the video display in order to improve on visually pointing out exactly what objects/frames within the video content that the commentator is referring to and allow other viewers to efficiently identify interesting portions in the video content and access said portions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lanza, Sandquist, and McClements inventions for linking portions of video content with commentary and enable the presentation of frames/segments related to the commentary by further incorporating known elements of Chua allowing commentators to point to a specific object in the visual material or visualize the referent while still keeping the discussion in context by displaying the main activity/material in order to view/browse the referents and comments in the interface simultaneously an take advantage of the intelligent preview thumbnail of Boiman. The combination of Lanza, Sandquist, McClements, Chua, and Boiman improve on visually pointing out exactly what objects/frames within the video content that the commentator is referring to and allow other viewers to efficiently identify interesting portions in the video content and access said portions associated with the comments by hovering over video thumbnails in or near the comments section to simultaneously view different videos and enjoy improved multitasking functions.
Regarding claim 5, “wherein the link further comprises link text identifying a time associated with the frame of the video content” is further rejected on obviousness grounds as discussed in the rejection of claim wherein Sandquist para 0046 teaches a timestamp associated with the annotation within the segment selected by the commentator; para 34, 64 annotation associated with a particular frame; see also Lanza teaches (para 59-60 selecting portions of video comprises frames associated with a particular time). 
Regarding claim 8, “further comprising presenting a preview of the selected portion of the video content adjacent to the link prior to detecting selection of the second UI control” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Chua recognizes a known problem of a limited visual space in an asynchronous discussion interface to allow interlocutors to point to a specific object in the visual material or visualize the referent while still keeping the discussion in context by displaying the main activity/material while specifying or browsing the referents in the interface simultaneously (34:6 to 34:7 General Interface Features and Providing Visual Space to Support Contextual Actions). Chua teaches a second rendering will be displayed in the comment section is associated to the “main activity/material” comprising video-based material such as a time frame or a video segment specified with the scrubber UI in Fig. 1c (pg. 34:7 for video based materials users can specify a time frame or a video segment with the scrubber UI). See also Chua Fig. 1C and pg. 34:6 to 34:7 Providing Visual Space to Support Contextual Actions); See also Chua teaches providing a quick glimpse at the referents and choose which to focus on comprising a video thumbnail view (pg. 34:7 to 34:8 Accessing and Providing Awareness of the Referents disclosing hoovering or clicking a thumbnail enables a quick preview of the activity window comprising a second video with an in-video timestamp). See also Lanza Fig. 8 teaches a preview window labeled “Share Window” and Sandquist as discussed in claim 1 allows the commentator to insert comments with the generated link; see also Boiman (para [0117] Intelligent preview and thumbnails.
Note: See also prior art made of record but not relied upon: Kaufthal 20150143211 teaches (para 46-49 enable modification of link preview; Fig. 3C and 3E inserting comments and text).

Regarding the computer readable storage media claims 11, 12, 14 the claims are grouped and rejected with the method claims 1 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
Regarding the system claims 16-17, the claims are grouped and rejected with the method claims 1, 5, 8 and computer readable storage claims 11, 12, 14 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 5, 8 and because the steps of the method are easily converted into elements perform by a computer processor and computer instructions (routines) of computer implemented methods to perform the equivalent functions (means plus function) by one of ordinary skill in the art. 
Regarding claims 21-22, Lanza is silent with respect to “wherein the preview of the selected portion of the video content is positioned to display a rendering of the selected portion of the video content within the comment section of the user interface” and “wherein the preview of the selected portion of the video content is positioned to display a rendering of the selected portion of the video content concurrently with the new comment within the comment section of the user interface.” Sandquist teaches hovering over an annotation indicator a user may be able to concurrently see the comment as well as an icon associated with the annotated portions and a link that causes playback to jump to the video segment (para 38, 60-62, Fig. 4 wherein the comment section of Sandquist comprises Fig. 4 element 400 and Fig. 7 element 702 for displaying graphic annotations when the user hovers over an annotation indicator comprising one or more frames that are associated with a video segment of the video).
Wherein Lanza and Sandquist both teach having a section for comments, both Lanza and Sandquist to not use the terms “comment section” (in haec verba) in relation to a preview as claimed. In an analogous art, Chau teaches presenting a rendering of the selected portion of the video content with the selection of a video preview in the comment section (i.e., wherein the preview of the selected portion of the video content is positioned to display a rendering of the selected portion of the video content concurrently with the new comment within the comment section of the user interface and wherein the preview of the selected portion of the video content is positioned to display a rendering of the selected portion of the video content within the comment section of the user interface) and is further evidenced by Chua recognizing a known problem of a limited visual space in an asynchronous discussion interface to allow interlocutors to point to a specific object in the visual material or visualize the referent while still keeping the discussion in context by displaying the main activity/material while specifying or browsing the referents in the interface simultaneously (34:6 to 34:7 General Interface Features and Providing Visual Space to Support Contextual Actions). Chua teaches a second rendering will be displayed in the comment section is associated to the “main activity/material” comprising video-based material such as a time frame or a video segment specified with the scrubber UI in Fig. 1c is interpreted as a preview which will provide the video when selected (pg. 34:7 for video based materials users can specify a time frame or a video segment with the scrubber UI). See also Chua Fig. 1C and pg. 34:6 to 34:7 Providing Visual Space to Support Contextual Actions); See also Chua teaches a hovering function and providing a quick glimpse at the referents and choose which to focus on comprising a video thumbnail view (pg. 34:7 to 34:8 Accessing and Providing Awareness of the Referents disclosing hoovering or clicking a thumbnail enables a quick preview of the activity window comprising a second video with an in-video timestamp). Wherein Chua alone appears to teach the entire limitation of “causing a playback of the second rendering of the selected portion of the video content starting from a time that is associated with the selected portion of the video content, wherein the playback of the second rendering is positioned within the comment section of the UI comprising a plurality of comments, wherein the playback of the second rendering is in response to a user selection of the new comment positioned within the comment section of the UI,” Chua, in combination with Lanza, Sandquist, and McClements also renders obvious said entire limitation.
(See also LATULIPE; Celine et al. US 20160247535 A1 made of record but not relied upon para 114-121 teaching para 111-121 wherein the preview of the selected portion of the video content is positioned to display a rendering of the selected portion of the video content).
The motivation to modify McClements in further view of the teachings of Chau relating to the hovering function over a comment is further evidenced by Boiman (para [0117] Intelligent preview and thumbnails may include a very short (e.g., 5-10 seconds long) summary of the most representative portions of the video. This condensed summary enables the user to get a quick impression of the content in the video. It could comprise frames (storyboard), short clips or a combination of both. Such short representation can be even used as an intelligent thumbnail that plays the video preview when the user selects it (e.g., mouse hovers over thumbnail).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lanza, Sandquist, and McClements for linking portions of video content to insert commentary and enable the presentation of frames/segments related to the annotated content when the viewer hovers over a commentary section by further incorporating known elements of Chau’s invention for linking portions of video content to inserted commentary and enable the presentation of frames related to the annotated linked content for simultaneous access in a commentary/annotation section within the video display in order to improve on visually pointing out exactly what objects/frames within the video content that the commentator is referring to and allow other viewers to efficiently identify interesting portions in the video content and access said portions an take advantage of the intelligent preview thumbnail of Boiman. The combination of Lanza, Sandquist, McClements, Chua, and Boiman improve on visually pointing out exactly what objects/frames within the video content that the commentator is referring to and allow other viewers to efficiently identify interesting portions in the video content and access said portions associated with the comments by hovering over video thumbnails in or near the comments section to simultaneously view different videos and enjoy improved multitasking functions.. 
Regarding claims 23-24, is further rejected on obviousness grounds as discussed in the rejection of claims 1, 5, 8, 11-12, 14, 16-17 and 21-22 wherein Chua recognizes a known problem of a limited visual space in an asynchronous discussion interface to allow interlocutors to point to a specific object in the visual material or visualize the referent while still keeping the discussion in context by displaying the main activity/material while specifying or browsing the referents in the interface simultaneously (34:6 to 34:7 General Interface Features and Providing Visual Space to Support Contextual Actions). Chua teaches a second rendering will be displayed in the comment section is associated to the “main activity/material” comprising video-based material such as a time frame or a video segment specified with the scrubber UI in Fig. 1c (pg. 34:7 for video based materials users can specify a time frame or a video segment with the scrubber UI). See also Chua Fig. 1C and pg. 34:6 to 34:7 Providing Visual Space to Support Contextual Actions); See also Chua teaches providing a quick glimpse at the referents and choose which to focus on comprising a video thumbnail view (pg. 34:7 to 34:8 Accessing and Providing Awareness of the Referents disclosing hoovering or clicking a thumbnail enables a quick preview of the activity window comprising a second video with an in-video timestamp). Wherein Chua alone appears to teach the entire limitation of “wherein the playback of the selected portion of the video content is positioned within the comment section of the user interface, and wherein the playback of the selected portion of the video content is from the video content rendered in the video display area” and “wherein the playback of the second rendering of the video content is positioned in the comment section of the UI, and the display of the video content in the video display area of the UI is the first rendering of the video content, which is separate than the second rendering,” Chua, in combination with Lanza, Sandquist, McClements, and Boiman also renders obvious said entire limitation.
Regarding claim 25, “wherein the playback of the second rendering of the video content is simultaneously played with the first rendering of the video content” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 5, 8, 11-12, 14, 16-17, 21-24 wherein Chua recognizes a known problem of a limited visual space in an asynchronous discussion interface to allow interlocutors to point to a specific object in the visual material or visualize the referent while still keeping the discussion in context by displaying the main activity/material while specifying or browsing the referents in the interface simultaneously (34:6 to 34:7 General Interface Features and Providing Visual Space to Support Contextual Actions). Chua teaches a second rendering will be displayed in the comment section is associated to the “main activity/material” comprising video-based material such as a time frame or a video segment specified with the scrubber UI in Fig. 1c (pg. 34:7 for video based materials users can specify a time frame or a video segment with the scrubber UI). See also Chua Fig. 1C and pg. 34:6 to 34:7 Providing Visual Space to Support Contextual Actions); See also Chua teaches providing a quick glimpse at the referents and choose which to focus on comprising a video thumbnail view (pg. 34:7 to 34:8 Accessing and Providing Awareness of the Referents disclosing hoovering or clicking a thumbnail enables a quick preview of the activity window comprising a second video with an in-video timestamp). Wherein Chua alone appears to teach the entire limitation of “wherein the playback of the second rendering of the video content is simultaneously played with the first rendering of the video content” Chua, in combination with Lanza, Sandquist, McClements, and Boiman also renders obvious said entire limitation.
Regarding claim 26, “wherein the playback of the second rendering of the video content is concurrently played with the first rendering of the video content” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 5, 8, 11-12, 14, 16-17, 21-23, 25 wherein Chua recognizes a known problem of a limited visual space in an asynchronous discussion interface to allow interlocutors to point to a specific object in the visual material or visualize the referent while still keeping the discussion in context by displaying the main activity/material while specifying or browsing the referents in the interface simultaneously (34:6 to 34:7 General Interface Features and Providing Visual Space to Support Contextual Actions). Chua teaches a second rendering will be displayed in the comment section is associated to the “main activity/material” comprising video-based material such as a time frame or a video segment specified with the scrubber UI in Fig. 1c (pg. 34:7 for video based materials users can specify a time frame or a video segment with the scrubber UI). See also Chua Fig. 1C and pg. 34:6 to 34:7 Providing Visual Space to Support Contextual Actions); See also Chua teaches providing a quick glimpse at the referents and choose which to focus on comprising a video thumbnail view (pg. 34:7 to 34:8 Accessing and Providing Awareness of the Referents disclosing hoovering or clicking a thumbnail enables a quick preview of the activity window comprising a second video with an in-video timestamp). Wherein Chua alone appears to teach the entire limitation of “wherein the playback of the second rendering of the video content is concurrently played with the first rendering of the video content” Chua, in combination with Lanza, Sandquist, McClements, and Boiman also renders obvious said entire limitation.
Regarding claim 27, “wherein the user interface is configured to cause a playback of the second rendering of the video content simultaneously with the first rendering of the video content” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 5, 8, 11-12, 14, 16-17, 21-23,25-26 wherein Chua recognizes a known problem of a limited visual space in an asynchronous discussion interface to allow interlocutors to point to a specific object in the visual material or visualize the referent while still keeping the discussion in context by displaying the main activity/material while specifying or browsing the referents in the interface simultaneously (34:6 to 34:7 General Interface Features and Providing Visual Space to Support Contextual Actions). Chua teaches a second rendering will be displayed in the comment section is associated to the “main activity/material” comprising video-based material such as a time frame or a video segment specified with the scrubber UI in Fig. 1c (pg. 34:7 for video based materials users can specify a time frame or a video segment with the scrubber UI). See also Chua Fig. 1C and pg. 34:6 to 34:7 Providing Visual Space to Support Contextual Actions); See also Chua teaches providing a quick glimpse at the referents and choose which to focus on comprising a video thumbnail view (pg. 34:7 to 34:8 Accessing and Providing Awareness of the Referents disclosing hoovering or clicking a thumbnail enables a quick preview of the activity window comprising a second video with an in-video timestamp). Wherein Chua alone appears to teach the entire limitation of “wherein the user interface is configured to cause a playback of the second rendering of the video content simultaneously with the first rendering of the video content” Chua, in combination with Lanza, Sandquist, McClements, and Boiman also renders obvious said entire limitation.
Regarding claim 28, “wherein the user interface is configured to cause a playback of the second rendering of the video content concurrently with the first rendering of the video content” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 5, 8, 11-12, 14, 16-17, 21-23,25-27 wherein Chua recognizes a known problem of a limited visual space in an asynchronous discussion interface to allow interlocutors to point to a specific object in the visual material or visualize the referent while still keeping the discussion in context by displaying the main activity/material while specifying or browsing the referents in the interface simultaneously (34:6 to 34:7 General Interface Features and Providing Visual Space to Support Contextual Actions). Chua teaches a second rendering will be displayed in the comment section is associated to the “main activity/material” comprising video-based material such as a time frame or a video segment specified with the scrubber UI in Fig. 1c (pg. 34:7 for video based materials users can specify a time frame or a video segment with the scrubber UI). See also Chua Fig. 1C and pg. 34:6 to 34:7 Providing Visual Space to Support Contextual Actions); See also Chua teaches providing a quick glimpse at the referents and choose which to focus on comprising a video thumbnail view (pg. 34:7 to 34:8 Accessing and Providing Awareness of the Referents disclosing hoovering or clicking a thumbnail enables a quick preview of the activity window comprising a second video with an in-video timestamp). Wherein Chua alone appears to teach the entire limitation of “wherein the user interface is configured to cause a playback of the second rendering of the video content concurrently with the first rendering of the video content” Chua, in combination with Lanza, Sandquist, McClements, and Boiman also renders obvious said entire limitation.
Regarding claim 29, “further comprising causing a playback of a third rendering of the selected portion of the video content starting from a time that is associated with the selected portion of the video content, wherein the playback of the third rendering is positioned within the comment section of the UI comprising a plurality of comments, wherein the playback of the third rendering is in response to a user selection of the link in the new comment” is further rejected on obviousness grounds as the combination of Chua, in combination with Lanza, Sandquist, McClements, and Boiman render obvious the inclusion of multiple video thumbnails in the comment section – See McClements main activity window disclosing multiple video thumbnails within the comment section comprising teachings of Fig. 3 teaches a user interface (UI) enabling a user to insert comments related to a video window 360 and displaying a plurality of comments in a comments section 365 simultaneously with video window 360 (McClements para 54-59) and the teachings of comments section 715 comprise video or internal, video thumbnails, and external links and associations with media (Fig. 7 and para 78-79). As evidenced in Fig. 7 and para 78-79, comments are associated with text and/or video, internal/external links, associations with media and specifically teaches the comment section displays a second rendering of the video associated with the main video 725. See also Chau Fig.1(a) main activity window disclosing multiple video thumbnails within the comment section.
Regarding claim 30, “wherein the playback of the third rendering is positioned at least partially over the new comment” is further rejected on obviousness grounds as discussed in the rejection of claim 1 based on the combined teachings of Chua, in combination with Lanza, Sandquist, McClements, and Boiman wherein respect rendering of video thumbnails is positioned within the comment section of the UI as claimed is further evidenced in the teachings of McClements wherein Fig. 3 teaches a user interface (UI) enabling a user to insert comments related to a video window 360 and displaying a plurality of comments in a comments section 365 simultaneously with video window 360 (McClements para 54-59). More importantly, McClements teaches comments section 715 comprise video or internal, video thumbnails, and external links and associations with media (Fig. 7 and para 78-79). As evidenced in Fig. 7 and para 78-79, comments are associated with text and/or video, internal/external links, associations with media and specifically teaches the comment section displays a second rendering of the video associated with the main video 725. McClements also teaches a motivation for various comment types and combinations may be clearly marked with symbols, colors or other methods to alert users to their capabilities and limitations (para 52-53 a comment type window 320 appears in response to the selection of the insert icon 315 to allow the user to comment via text, audio, video, animation, or hyperlink or other methods, insert a pause, and adjust the insertion point.).
A person of ordinary skill in the art would have reasonably inferred that McClements’ comments are associated with text and/or video, internal/external links, associations with the main media being presented in element 725 and may be presented simultaneously with main media 725 because, in an analogous art, Chua recognizes a known problem of a limited visual space in an asynchronous discussion interface to allow interlocutors to point to a specific object in the visual material or visualize the referent while still keeping the discussion in context by displaying the main activity/material while specifying or browsing the referents in the interface simultaneously (34:6 to 34:7 General Interface Features and Providing Visual Space to Support Contextual Actions). Chua teaches a second rendering will be displayed in the comment section is associated to the “main activity/material” comprising video-based material such as a time frame or a video segment specified with the scrubber UI in Fig. 1c (pg. 34:7 for video based materials users can specify a time frame or a video segment with the scrubber UI). See also Chua Fig. 1C and pg. 34:6 to 34:7 Providing Visual Space to Support Contextual Actions); See also Chua teaches providing a quick glimpse at the referents and choose which to focus on comprising a video thumbnail view (pg. 34:7 to 34:8 Accessing and Providing Awareness of the Referents disclosing hoovering or clicking a thumbnail enables a quick preview of the activity window comprising a second video with an in-video timestamp). Wherein Chua alone appears to teach the entire limitation of “detecting selection of the link within the text entry field; responsive to selection of the link, causing a playback of the second rendering of the selected portion of the video content starting from a time that is associated with the selected portion of the video content, wherein the playback of the second rendering is positioned at least partially within the text entry field of the UI; detecting selection of a second UI control; and responsive to the selection of the second UI control, creating a new comment positioned within the comment section of the UI, the new comment comprising the link to the selected portion of the video content” Chua, in combination with Lanza, Sandquist, and McClements also renders obvious said entire limitation.
The motivation to modify McClements in further view of the teachings of Chau relating to the hovering function over a comment is further evidenced by Boiman (para [0117] Intelligent preview and thumbnails may include a very short (e.g., 5-10 seconds long) summary of the most representative portions of the video. This condensed summary enables the user to get a quick impression of the content in the video. It could comprise frames (storyboard), short clips or a combination of both. Such short representation can be even used as an intelligent thumbnail that plays the video preview when the user selects it (e.g., mouse hovers over thumbnail).)

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lanza (of record) and in further view of (Sandquist of record) and in further view of McClements, IV; James Burns US 20120151347 A1 (hereafter McClements) and in further view of CHUA, et al., "Facilitating complex referencing of visual materials in asynchronous discussion interface", In Proceedings of the ACM on Human-Computer Interaction, Volume 1,  Issue 2, Article 34, November, 2017,19 Pages (hereafter Chua) and in further view of Boiman et al., PG Pub 2012/0039539 (hereafter Boiman) and in further view of (Lee of record). 
Regarding claim 4, wherein Lanza and Sandquist teach selection a portion of the video content Lanza and Sandquist do not teach region as claimed in “wherein the portion of the video content comprises a region in a frame of the video content.” McClements para 47 teaches a location indicator shows a screen location that will be associated with a comment placed within a section of the frame, McClements does not use the term “region in a frame of the video content,” however, McClements teachings in further view of the teachings of Lee further render the limitation obvious. For example, Lee para 63-64 and Fig. 9-10 element 904 and 906 enabling a user to select location within the frame for the comment wherein the select location is a region (not the entire frame) of the video frame. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lanza, Sandquist, McClements, Chua, and Boiman for linking portions of video content, such as a particular position with a video frame, to insert commentary by further incorporating known elements of Lee’s invention enabling a user to select location within the frame for the comment wherein the select location is a region (not the entire frame) of the video frame to improve on pointing out exactly what objects within the video content that the commentator is referring to.
Regarding claim 6, “wherein the region encompasses an object in the frame of the video content” is further rejected on obviousness grounds as discussed in the rejection of claims 4-5 wherein Lee further teaches (para 21-22 Fig. 9-10 and para 63-64 teaching the user is able to select regions compassing players within the video and corresponds to the claim limitation “objects”); see also McClements para 47 teaches a location indicator shows a screen location that will be associated with a comment placed within a section of the frame, McClements does not use the term “region in a frame of the video content.”


Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lanza (of record) and in further view of (Sandquist of record) and in further view of McClements, IV; James Burns US 20120151347 A1 (hereafter McClements) and in further view of CHUA, et al., "Facilitating complex referencing of visual materials in asynchronous discussion interface", In Proceedings of the ACM on Human-Computer Interaction, Volume 1,  Issue 2, Article 34, November, 2017,19 Pages (hereafter Chua) and in further view of Boiman et al., PG Pub 2012/0039539 (hereafter Boiman) and in further view of Forsyth; Robert et al. US 20130011121 A1 (hereafter Forsyth).
Regarding claim 7, wherein Lanza, Sandquist, McClements, Chua, and Boiman  render obvious the selection a portion of the video content, Lanza, Sandquist, McClements, Chua, and Boiman do not teach closed caption text (i.e., wherein the portion of the video content comprises closed caption text associated with the video content wherein the closed caption text is associated with the time for indicating the start of the playback.) In an analogous art, Forsyth (Abstract, 39, 48 teaches accomplishing frame-accurate capturing and/or editing of live or recorded video content in a web-based user interface; Metadata (e.g., closed caption data) and/or visual graphic thumbnails also is stored in the database and used to edit the video content in a frame-accurate manner.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lanza, Sandquist, McClements, Chua, and Boiman for selecting portions of video content to insert commentary by further incorporating known elements of Forsyth’s invention for accomplishing frame-accurate capturing using closed caption data to improve on pointing out exactly what objects within the video content that the commentator is referring to in a frame accurate manner to view the start and end of a video segment and place closed captions in context. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421